DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  Claims 8 and 20, line 2, recite the limitation “fifth link rod”, however, a fourth link rod was not introduced until claims 3 and 18.  Therefore, claims 8 and 20 have been assumed to depend upon claims 3 and 18, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 8,052,162 B2) and in further view of Yang et al. (US 8,469,380 B2).
With respect to claims 1 and 13, Yang et al. ‘162 discloses a running board retracting/extending mechanism including a mounting base 1 on a vehicle, a running board holder 8 for supporting a step, said holder having a linking connecting portion opposite a support portion, a first connecting portion including first and third link rods 5, 6, said first link rod having a pair of spaced hinge portions 512, 513, for pivotally connecting to said running board holder at a first joint 14, and a third joint 12 for 

	
    PNG
    media_image1.png
    431
    366
    media_image1.png
    Greyscale



With respect to claim 7, Yang et al. ‘162 discloses said first joint is closer to a second end, and said second joint is closer to a first end of said running board holder, as shown in figure 6.
With respect to claim 9, Yang et al. ‘162 discloses said hinges include first and second rotation shafts 13, 14 for connecting said first and second connecting rods, as shown in figure 6.
With respect to claims 12 and 19, Yang et al. ‘380 discloses said support portion as having a sliding block 14 within a sliding groove 81 of a sliding plate 8a, as shown in figure 7.
With respect to claims 14 and 15, Yang et al. ‘162 discloses said running board as having a pair of said drive assemblies on either side of said step, as shown in figure 13.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. ‘162 and Yang et al. ‘380 as applied to claims 1 and 13 above, and further in view of Ross et al. (US 7,621,546 B2).
Neither Yang et al. ‘162 nor ‘380 disclose a dampening block.  Ross et al. does disclose first link rods 30 with a dampening block 70 for engaging a running board holder 24, wherein said step is retracted, as shown in figure 7.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dampening block of Ross et al. into the step mechanism of Yang et al. in order to provide a cushioning stop when the step is retracted.

Allowable Subject Matter
Claims 3-6, 8, 11, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618